Citation Nr: 0108269	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-03 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance by another person.

2.  Entitlement to special monthly pension benefits at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1942 to May 1946.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran is not a patient in a nursing home on account 
of physical or mental incapacity, helpless or blind, or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person in order to carry out the 
activities of daily living.

3.  The veteran does not have a single permanent disability 
rated at 100 percent under the VA Schedule for Rating 
Disabilities. 

4.  It is not shown that the veteran is institutionalized, or 
substantially confined to his dwelling or its immediate 
premises due to a permanent disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based upon the 
need for the regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1502(b), 1521(d), (West 1991); 38 
C.F.R. §§ 3.351, 3.352(a) (2000).

2.  The criteria for special monthly pension at the 
housebound rate are not met.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I The Need for Regular Aid and Attendance 

The pertinent legal criteria provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant evidence will 
be briefly summarized. The veteran is in receipt of 
nonservice-connected disability pension, effective since 
1995.  The nonservice-connected disabilities, as listed by 
the RO on a January 1997 rating decision, are arthritis of 
the low back, rated as 20 percent disabling; hypertension, 
rated as 10 percent disabling, and status post carcinoma of 
the prostate, rated as noncompensable.  

Private clinical records dated in 1994 refer to treatment for 
adenocarcinoma of the prostate.  A November 1995 VA 
examination reflected the following diagnoses:  High blood 
pressure, controlled with medication; status post carcinoma 
of the prostate, status post chemotherapy, arthritis and 
chronic pain.  Other reports of record refer to numerous 
prescriptions.  

Reports from a May 1997 VA examination showed the veteran 
reporting no problems associated with the carcinoma of the 
prostate, and that home remedies were working well.  His only 
complaints were of low back pain, and the veteran was not 
said to be bedridden.  The physical examination revealed an 
erect posture, and a good build, gait and general appearance.  
No restrictions were noted in the upper or lower extremities 
or the spine, trunk or neck, and the veteran was said to be 
able to attend to the wants of nature and personal hygiene.  
He was also said to be able to drive and leave his house to 
go shopping and attend doctor's appointments.   The examiner 
concluded that the veteran was not housebound or in need of 
regular aid and attendance.  

A statement from a private physician dated in April 1997, who 
reported that he had been treating the veteran since August 
1994, indicated the veteran was "totally disabled" due to 
severe osteoarthritis with "special involvement" of the 
vertebral column.  This physician stated the veteran could 
"scarcely" come to his office for evaluation and 
management.  Another private physician's statement dated in 
August 1997 indicated the veteran has severe osteoarthritis, 
especially in the vertebrae and knees, and that the veteran 
is unable to ambulate without help due to edema and pain in 
the right knee.  Low back stiffness was said to prevent the 
veteran from being able to bend or "properly" place his 
clothes.  His hands were also said to swell frequently and 
impede his grip.  

A report from a July 1999 VA examination indicated the 
veteran could not bend his back and suffered from a poor grip 
and tremors in his hands.  He was nonetheless said by the 
examiner to be able to feed himself, dress himself and 
accomplish "basic" physiological activities.  The veteran 
was said to require the use of a cane and to not be able to 
walk long distances.  Severe neck, spine and trunk pain with 
limitation of movement was described by the examiner, and the 
veteran was said to suffer from constipation, a 
"significant" sleep disorder, and poor balance.  He was 
said to have adequate bladder control and to be able to leave 
his premises twice a month to attend medical appointments.  
The examiner indicated the veteran could not "perform self 
care," and that he was aided by his daughter.  The diagnoses 
were severe osteoarthritis and low back pain, prostate 
carcinoma and insomnia. 

The most recent pertinent evidence is contained in reports 
from an August 2000 VA "Aid and Attendance or Housebound 
Examination."  The veteran's principal physical complaints 
were of joint pain, and it was reported that the veteran had 
to use a cane to walk.  He reported that his prostate 
problems had resolved and that he could accomplish the 
activities of daily living and wants of nature without the 
assistance of others.  He stated that he was able to walk out 
his back door to feed animals.  The physician who completed 
the examination report noted that the veteran was not 
hospitalized and that he enjoyed "fairly good" vision with 
corrective lenses.  He was noted to be ambulating slowly with 
the aid of a cane but with adequate propulsion and balance.  
The examination of the upper and lower extremities, spine, 
trunk, and neck revealed no restrictions, and the physician 
found that the veteran was able to accomplish the activities 
of daily living and attend to the wants of nature without 
assistance.  He noted that the veteran was able to walk 
without the assistance of others with the aid of a cane for 
an "undetermined distance."  Finally, the examiner stated 
the veteran was able to leave his house at will and drive his 
own car. 

Applying the pertinent legal criteria to the facts listed 
above, the evidence clearly demonstrates that the veteran is 
not blind, as the most recent VA examination showed the 
veteran to have "fairly good" vision.  It is also not shown 
or contended that the veteran is confined to a nursing home.  
The weight of the evidence also does not indicate that the 
veteran regularly needs the assistance of other persons with 
such things as feeding himself, or keeping himself 
"ordinarily clean and presentable."  The weight of the 
evidence also does not indicate that the veteran needs the 
assistance of another person to protect him from any 
"hazards or dangers incident to his daily environment," as 
the veteran is able to move about, and leave his home, albeit 
with the assistance of his cane.

In short, while there is some "positive" evidence of 
record, to include the private clinical statements dated in 
1997 and the reference in the July 1999 VA examination report 
to the veteran needing the assistance of his daughter, the 
Board finds the probative weight of this evidence to be 
overcome by the "negative" evidence contained in the report 
from the most recent VA examination conducted in August 2000.  
The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995). Thus, as the veteran himself indicated at the most 
recent VA examination that he is able to accomplish the 
activities of daily living and attend to the wants of nature 
without the assistance of others, and the physician who 
conducted this examination also reached this conclusion, the 
Board finds the most probative evidence of record to be the 
"negative" findings from the August 2000 VA examination.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
conclusion is well supported by such clinical findings from 
the July 1999 and August 2000 examinations as, for example, 
there being no restrictions of the upper and lower 
extremities.  Thus, as the Board finds the "negative" 
objective clinical evidence of record to be of greater 
probative value than the "positive" evidence, the Board 
must deny the veteran's claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Housebound Rate

The pertinent legal criteria provide that in the case of a 
veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension are considered met where, in addition to 
having a single permanent disability rated as 100 percent 
under regular schedular evaluation, without resort to 
individual unemployability, the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is substantially confined as a direct result of his other 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d). 

Applying the relevant law to the facts summarized in the 
previous section, the Board notes initially that the RO has 
not established that the veteran has a single disability 
rated as 100 percent disabling under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (hereinafter Ratings 
Schedule).  Analyzing the clinical evidence of record in 
terms of whether entitlement to such a 100 percent rating is 
warranted, application of the Ratings Schedule to the 
findings from the most recent VA examination does not reveal 
a disability for which a 100 percent rating would be 
warranted.  In this regard, there do not appear to be any 
current residuals of the veteran's cancer of the prostate, 
and while the veteran does use a cane, there was otherwise no 
functional impairment shown in the upper or lower 
extremities.  The most recent VA examination revealed the 
veteran's blood pressure to be 140/90 and 138/94, and there 
are no other findings from this examination indicative of a 
disability that would warrant a 100 percent rating under the 
Ratings Schedule.  

In addition to concluding that the evidence does not show 
that the veteran is 100 percent disabled due to a single 
disability, it is also the conclusion of the Board that the 
veteran is not "substantially confined" to his dwelling or 
institutionalized as a result of his medical disabilities.  
As indicated above, the veteran's physical disabilities are 
not so severe as to prevent him from leaving home, and it has 
been reported that the veteran is able to drive.  In short, 
as the Board finds that the weight of the "negative" 
evidence outweighs the "positive" evidence as to the issue 
of whether the relevant statutory or regulatory criteria for 
entitlement to special monthly pension at the housebound rate 
are met, the claim for this benefit must be denied.  Gilbert, 
1 Vet. App. at 49.

Finally, the Board has considered whether a remand is needed 
to apply the new provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided with sufficient notice as to the 
evidence necessary to support his claims in the rating 
decision and statement of the case, and the record does not 
contain any indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claims.  Given the 
extensive development accomplished in this case, to include 
affording the veteran medical examinations and obtaining 
treatment records, the Board concludes that the actions 
previously taken by the RO essentially comply with the 
provisions of the Veterans Claims Assistance Act of 2000.  
Therefore, the Board concludes that remand of the issues on 
appeal for formal compliance with the Veterans Claims 
Assistance Act of 2000 is not necessary in this case. 


ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance by another person is 
denied.

Entitlement to special monthly pension benefits at the 
housebound rate is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

